         Case 5:20-cv-00438-FB Document 39-2 Filed 05/12/20 Page 1 of 2


From:            Elections Internet
To:              Elections Internet
Subject:         MASS EMAIL (CC/EA/VR - 910) - Proclamation regarding early voting for July 14, 2020 Elections
Date:            Monday, May 11, 2020 5:57:22 PM
Attachments:     image001.png
Importance:      High
Sensitivity:     Personal


Dear Election Officials:
Earlier today, Governor Greg Abbott issued a proclamation suspending certain provisions of the
Texas Election Code to expand the early voting period for the July 14, 2020 primary runoff election
and other elections occurring on that date. Pursuant to the Governor’s proclamation, the early
voting period for any election authorized to occur on July 14, 2020 will begin on Monday, June 29,
2020 and last through Friday, July 10, 2020, excluding any legal state or federal holidays. As the
proclamation recognizes, this expansion will allow for increased in-person voting opportunities for
the July 14, 2020 elections while maintaining appropriate social distancing standards in response to
the COVID-19 disaster. We will update the primary runoff calendar and issue a revised copy later this
week.
In connection with the Governor’s proclamation, we would like to provide additional guidance on
several items:
    1. Extended Early Voting Hours: As a reminder, in addition to the increased number of early
         voting days pursuant to the Governor’s proclamation, the Texas Election Code allows you
         flexibility to offer voters extended early voting hours. Specifically, you can provide extended
         hours beyond the minimum number of hours required for weekdays during early voting, as
         set forth in Section 85.005, in order to allow persons more opportunities to vote after work.
         You can also provide for more than the minimum of five hours on Sunday in counties over
         100,000 in population or those that received a petition for weekend voting, as detailed in
         Section 85.006.
    2. CARES Act Funding: The State of Texas has requested approximately $24.5 million in HAVA
         emergency funds from the federal government through the Coronavirus Aid, Relief and
         Economic Security (CARES) Act. With the required 20% cash match, the total amount allotted
         to Texas through the CARES Act is $29.4 million. As authorized by Congress, the funds must
         be used “to prevent, prepare for, and respond to coronavirus, domestically or
         internationally, for the 2020 Federal election cycle”—including any funds incurred to provide
         for expanded early voting pursuant to the Governor’s proclamation or to pay for extended
         early voting hours due to the COVID-19 disaster. We intend to sub-grant the CARES Act
         funding to counties, which can use Chapter 19 funds or county funds to meet the match
         requirement. We will be receiving the funds and implementing the sub-grant process very
         soon. To that end, our office will be holding a webinar tomorrow (May 12, 2020) to give you
         an overview of the CARES Act funding and provide further details on the sub-grant process.
    3. Health and Safety Guidelines for In-Person Voting: Our office is currently preparing guidance
         for election officials and voters regarding the proper conduct of in-person voting during the
         ongoing public health disaster. The guidance, modeled on minimum health protocols
         recently issued by the Texas Department of State Health Services for individuals and
         businesses, will contain detailed recommendations for protecting the health and safety of
         voters and election workers at the polls. We anticipate issuing this guidance by early next
         week, and we will continue to work closely with you in the coming weeks to ensure that our
                                                                                                                 EXHIBIT
                                                                                                                   B
         Case 5:20-cv-00438-FB Document 39-2 Filed 05/12/20 Page 2 of 2


        elections are conducted with the utmost safety and security.
Please let us know if you have any questions or concerns. As always, thank you for all that you do for
Texas elections.
Keith Ingram
Director, Elections Division
Office of the Secretary of State
800-252-VOTE(8683)
www.sos.state.tx.us/elections/index.shtml
For Voter Related Information, please visit:




The information contained in this email is intended to provide advice and assistance in election
matters per §31.004 of the Texas Election Code. It is not intended to serve as a legal opinion for any
matter. Please review the law yourself, and consult with an attorney when your legal rights are
involved.
